DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the application
This office action is response the amendment and argument filed on 09/22/2021.  The current statuses of the claims in the application are as follow: claims 1-6, 8-24  are still pending. 
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-8, 18-20, 22-24  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krebs US 7,029,280, and in view of Geshwind US 2002/0052860
Claims 1 and 23-24:  The Krebs ‘280 provides a teaching of:
a) at least one processor (see Krebs FIG. 3 item 630);
b) at least one computer storage device in communication with the at least one processor, the at least one computer storage media configured to store information about at least one course (see Krebs 9:30-40"content repository" ); 

Present at least one course parameter to the first user (see col. 13:20-25 “attributes, annotation for the sub-courses”); the at least one course parameter being related to the course competency, the at least one course competency being a goal for the course (see col. 12:20-35 having a competency tab that classifies competencies that are acquired by competing the structural elements)
Receive at least one input from the first user in relation to the at least one course parameter (see col. 13:40-55 user entering name and other attributes to the knowledge unit); 
Receive at least a second input from the first user in relation to the at least one modified course parameter (see col. 13:47-55 author assigned content to the knowledge item).   
Present at least one activity to the first user (see col. 14:11-15 “course preview”)
Receive at least one third input from the first user in relation to the at least one activity (see col. 14:13-27 “author selects a strategy”); the at least one third input adding the at least one activity to the at least one of the course objective (see col. 14:13-27 applies the strategy to the course structure and navigation path).   
Wherein the at least course design module is further configured to generate a customized course framework for that particular course based on the least one first input, at least one second input, the at least one third input and the at least one educational design elements (see col. 14:10-25).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to have implanted a feature of based on the at least one first input and the at least one education design element, suggest at least one modified course parameter to the first user as discussed in the Geshwind reference, in the course editing systems of Krebs.   As in Geshwind, it would have been within the capabilities of one of ordinary skilled in the art to program a feature that detects a user input, analyze the appropriate design element and suggest at least one modified course parameter to the user in the systems of Krebs.  One of ordinary skilled in the art would have been motivated to make such modification since it would alleviate the workload of the user (see Geshwind paragraph 77).   
Claim 2: The Krebs ‘280 reference provides wherein at least one of the course parameters includes at least one natural language object1 (col. 13:50-55 “ appropriate knowledge type explanation”).  
Claim 3:  The Krebs ‘280 reference provides a teaching of wherein the at least one natural language object includes at least one predefined educational term (see Krebs FIG. 2 item 230 "Definition", "Theorem"). Claim 5: The Krebs ‘280 reference is silent on the teaching of suggesting of the at least one modified course parameter to the first user includes suggesting at least one course structure element. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to have implemented the feature of suggesting of the at least one modified course parameter to the first user includes suggesting at least one course structure element as discussed in the Geshwind reference, in the course editing systems of Krebs.   As in Geshwind, it would have been within the capabilities of one of ordinary skilled in the art to program a feature that detects a user input, analyze the appropriate design element and suggest at least one modified course parameter to the user in the systems of Krebs.  One of ordinary skilled in the art would have been motivated to make such modification since it would alleviate the workload of the user (see Geshwind paragraph 77).   
Claim 6: The Krebs ‘280 reference provides a teaching of wherein the educational design element includes at least one element of educational theory (see Krebs FIG.2 item 210, 250).  
Claim 8:  The Krebs ‘280 provides a teaching of at least one computing device in communication with the at least processor, wherein the at least processor device is further configured to provide the at least one course design module to the first user on the at least one computing device (see col. 11:5-25 “course editor 750”) and the at least one course design module configured to: 
receive at least one request from a second user in relation to a particular course (see col. 8:40-50 learner 620) the user being a consumer of the course content (col. 8:40-50 and col. 8:50-60as shown in the previous citation the learner is consuming the learning material);
and in response to the request, present at least part of the customized course framework for that course to the second user using the at least one of the computing devices (see col. 7:45-60 and col. 15:15-30).  
Claim 18:  The Krebs ‘280 reference provides a teaching wherein at least one of the course parameters and modified course parameters includes predetermined natural language objects (see Krebs  FIG. 2 item 230 and FIG. 10 the description of the theme and content are presented using natural language).
Claim 19: The Krebs ‘280 reference provides a teaching of wherein at least one of the modified course parameters includes natural language objects selected based on the at least one first input (FIG. 2 item 230, col. 5:10-25).  
Claim 20:  The Krebs ‘280 reference is provides a teaching of wherein the at least one processing device is further configured to present the customized course framework to the first user and allow the first user to edit the course framework. (see col. 11:5-15 “course editor 750”).  


Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krebs US 7,029,280, in view of Geshwind US 2002/0052860, and further in view of Krebs US 7,014,467 
Claim 4: The Krebs reference is silent on the teaching of wherein at least one of the course parameters includes at least one control associated with the at least one natural language object, each control for receiving one of the at least one first inputs from the user.  The Krebs ‘467 reference provides a teaching of wherein at least one of the course parameters includes at least one control associated with the at least one natural language object, each control for receiving one of the at least one first inputs from the user (see Krebs col. 4:25-30).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Krebs ‘280 reference wherein at least one of the course parameters includes at least one control associated with the at least one natural language object, each control for receiving one of the at least one first inputs from the user, as taught by Krebs ‘467, in order to provide an authoring systems that is intiuitive to use.   

Claims 9-10  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krebs US 7,029,280, in view of Geshwind US 2002/0052860, and further in view of Packard US 2002/0169822
Claim 9:  The Krebs ‘280 reference is silent on the teaching of wherein the at least one course competency includes a desired post-course competency.  

  The Packard reference provides a teaching of wherein the at least one course competency includes a desired post-course competency (see Paragraph 139 receiving a certificate when a user is above a certain threshold).   Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of at least one course competency includes a desired post-course competency, as taught by Packard, in order to supply the user with the required learning material   (see paragraph 217).   
Claim 10:  The Krebs ‘280 reference is silent on the teaching of wherein at least one of the course objective is associated with the at least one course competencies.  The Packard reference provides a teaching of wherein at least one of the course objective is associated with the at least one course competencies (see Paragraph 217 having a minimum competencies for each learning course).  Therefore it would have been obvious to one of ordinary skilled in the art at the time of the invention wherein at least one of the course objective is associated with the at least one course competencies, as taught by Packard, in order to supply the user with the required learning material   (see paragraph 217).   

Claims 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krebs US 7,029,280, in view of Geshwind US 2002/0052860, in view of Packard US 20020169822 and further in view of Sumrall US 2009/0017436
Claim 11:  The Krebs ‘’280  reference is silent on the teaching of wherein the at least one activity is associated with at least one of the course objective.  However, the Sumrall reference provides a teaching of wherein the at least one activity is associated with at least one of the course objective.  (See Sumrall paragraph 63, 69 the course contain knowledge objective 72).  Therefore it would have been obvious to one of ordinary skilled in the art at the time of the invention to include the feature of wherein the at least one activity is associated with at least one of the course objective, the at least one course parameters being related to course information, as taught by Sumrall, in order to provide the most optimize learning object for the student (see paragraph 11).  

Claims 12-17 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krebs 7,029,280, in view of Geshwind US 2002/0052860, and further in view of Whitehurst 20020142278
Claim 12:  The Krebs ‘280 reference is silent on the teaching wherein the processor is further configured to present at least one second course parameter the at least one second course parameter being related to the course information.  However, the Whitehurst wherein the processor is further configured to present at least one second course parameter the at least one second course parameter being related to the course information (see Whitehurst paragraph 50 includes goals and course objective ).  Therefore it would have been obvious to one of ordinary skilled in the art at the time of the invention of wherein the processor is further configured to present at least one second course parameter the at least one second course parameter being related to the course information, as taught by Whitehurst, in order to provide a learning program that takes advantage of a user’s learning style (see paragraph 6).   
Claim 13:  The Krebs ‘280 reference is silent on the teaching wherein the processor is further configured to present at least one course parameter the at least one course parameter being related to at least one educational module.  However, the Whitehurst wherein the processor is further configured to present at least one course parameter the at least one course parameter being related to at least one educational module (see FIG. 1 item 24, 26, 34 each one of these course parameter is related to the at least one educational module).  Therefore it would have been obvious to one of ordinary skilled in the art at the time of the invention to include the feature of wherein at least one of the course parameters and modified course parameters is related to at least one educational module, as taught by Whitehurst, in order to provide a learning program that takes advantage of a user’s learning style (see paragraph 6).   
Claim 14:  The Krebs ‘280 reference is silent on the teaching of wherein the at least one second course parameter is related to one assessment for the at least one educational module.   However, the Whitehurst reference provides a teaching of wherein the at least one second course parameter is related to one assessment for the at least one educational module (see paragraph 32 having quantitative assessment for the educational module).  Therefore it would have been obvious to one of ordinary skilled in the art at the time 
Claim 15:  The Krebs ‘280 reference is silent on the teaching of wherein the processor is further configured to receive an input in relation to the second course parameter, the input in relation to the second course parameter including educational materials associated the at least one educational module.   However, the Whitehurst reference provides a teaching of wherein the processor is further configured to receive an input in relation to the second course parameter (paragraph 53 author providing input to the course assessment) and input in relation to the second course parameter including educational materials associated the at least one educational module (see paragraph 53 and FIG 1 the assessment is part of the course).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Krebs reference with the feature of wherein the processor is further configured to receive an input in relation to the second course parameter, the input in relation to the second course parameter including educational materials associated the at least one educational module, as taught by Whitehurst, in order to provide a learning program that takes advantage of a user’s learning style (see paragraph 6).   
Claim 16:  The Kreb ‘280 reference provides a teaching wherein the educational materials includes at least one data file (see Krebs col. 13:50-57 “media type”). 
Claim 17:  The Krebs ‘280 reference provides a teaching wherein the at least one data file includes a media file (see Krebs col. 13:50-57 “sounds, films and audio”).
Claim 21: The Krebs ‘280 reference is silent on the teaching of wherein at least one of the course parameters and modified course parameters is determined based on historical course information.  However, the Whitehurst reference provides teaching of wherein at least one of the course parameters and modified course parameters is determined based on historical course information (see paragraph 45).  Therefore it would have been obvious to one of ordinary skilled in the art at the time of the invention to include the feature of .  
 
Response to Arguments
With respect to applicant’s argument that the combination of the Kreb, Fisher and Whitehurst has been received.  The applicant’s argument appear to be directed to the newly amended claim limitation.  Accordingly, a new ground of rejection rationale has been applied in this office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 the course parameters include objects (e.g. text) presented to the user in a plain or natural language format using terminology that will be familiar to the user.